DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/709,958, Applicant’s response filed on 06/11/2021.  No claims are currently amended by Applicant.  Claims 1-20 are currently pending in this application. 

Response to Arguments
3.	Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
		On page 6 of Applicant’s response filed 6/11/2021, Applicant asserts that Corbett fails to teach its charging system comprises a secure hollow enclosure interposed between the pole to be retrofit and an existing buried anchor base to which the pole is initially secured.  Examiner agrees, and thus has provided a secondary reference to teach this feature of claim 1, and feature similarly recited in claim 20.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corbett et al. (US PG Pub No. 2013/0338820) in view of Lyden (2020/0044453).

6.          With respect to claim 1, Corbett teaches:
A retrofit electric vehicle (EV) charging system (see retrofit electric vehicle charging station, paragraph [0040], see retrofittable charging station, Abstract), comprising:
at least one EV charging station built into the EV charging station base  (see charging station built into base, paragraphs [0038-0043]), 
the at least one EV charging station configured for protected connection within the EV charging station base to a source of electrical energy  (see power source for vehicle charging, paragraph [0040]), and 
to permit the charging of an electric vehicle from the exterior of the EV charging station base  (see authorization for charge, set charge time, arrange billing, Figure 6, at 100).
Corbett fails to teach:
an existing pole to be retrofit;

However, Lyden teaches:
an existing pole to be retrofit  (retrofitting an existing utility pole, para 9, 413);
a custom EV charging station base comprising a secure, substantially hollow enclosure interposed between the pole to be retrofit and an existing buried anchor base to which the pole is initially secured (see hollow elongated support pole, para 275; see access door 35/charging-station panel in/at hollow enclosure affixed between pole and buried portion/anchor, Fig 1, 33). 
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Lyden’s vehicle charging system retrofitted into an existing utility pole into the charging system/base of Corbett for at least the following reason(s): Lyden’s retrofitted utility pole with vehicle charging capability improves the invention of Corbett by giving Corbett the ability to affix to positions where utility poles exist or existed, thus widening the application of Corbett’s vehicle charging capabilities not only to locations in parking lot spaces, but to locations where buried supply power exists.   

7.          With respect to claim 2, Corbett teaches:
wherein the EV charging station base has a cross-sectional shape selected from the group consisting of frusto-pyramidal, circular, and substantially circular  (see cylindrical base for charging station, see Figure 6 shape of charging station).

8.          With respect to claim 3, Corbett teaches:
wherein the EV charging system comprises an internet connection mechanism  (see charger contacting central server via internet connection, Figure 6, at 100).

9.          With respect to claim 4, Corbett teaches:
a point-of-sale (POS) payment processor  (see arranging for charging time, arranging for billing, Figure 6, at 100; see audible and visual interaction with user for vehicle docking, charge payment, etc., paragraph [0034]).

10.          With respect to claim 5, Corbett teaches:
wherein the existing pole comprises a moving display element  (see moving display, paragraphs [0032-0041]).

11.          With respect to claim 6, Corbett teaches:
wherein the EV charging station base comprises at least one display selected from the group consisting of a static display, a dynamic display, an audible display, and combinations thereof  (see arranging for charging time, arranging for billing, Figure 6, at 100; see audible and visual interaction with user for vehicle docking, charge payment, etc., paragraph [0034]).

12.          With respect to claim 7, Corbett teaches:
(see multiple charging stations, Figure 6).

13.          With respect to claim 8, Corbett teaches:
wherein the internet connection mechanism is selected from the group consisting of Wi-Fi, ethernet, cellular communications, and combinations thereof  (see communication via internet and central server, paragraph [0040]).

14.          With respect to claim 9, Corbett teaches:
a point-of-sale (POS) payment processor  (see authorization for charge, set charge time, arrange billing, Figure 6, at 100).

15.          With respect to claim 10, Corbett teaches:
wherein the EV charging station base comprises at least one display selected from the group consisting of a static display, a dynamic display, an audible display, and combinations thereof  (see arranging for charging time, arranging for billing, Figure 6, at 100; see audible and visual interaction with user for vehicle docking, charge payment, etc., paragraph [0034]).

16.          With respect to claim 11, Corbett teaches:
wherein the point-of-sale (POS) payment processor is selected from the group consisting of a mobile payment processor utilizing a smart phone or similar device, a credit card processor, a check processor, a charging system-specific user account (see authorization for charge, set charge time, arrange billing, Figure 6, at 100; arranging for charging time, arranging for billing, Figure 6, at 100; see audible and visual interaction with user for vehicle docking, charge payment, etc., paragraph [0034]).

17.          With respect to claim 12, Corbett teaches:
wherein the moving display element is a three-dimensional sign  (see audible and visual interaction with user for vehicle docking, charge payment, etc., paragraph [0034]).

18.          With respect to claim 13, Corbett teaches:
a point-of-sale (POS) payment processor  (see arranging for charging time, arranging for billing, Figure 6, at 100; see audible and visual interaction with user for vehicle docking, charge payment, etc., paragraph [0034]).

19.          With respect to claim 14, Corbett teaches:
wherein the EV charging station base comprises at least one display selected from the group consisting of a static display, a dynamic display, an audible display, and combinations thereof  (see arranging for charging time, arranging for billing, Figure 6, at 100; see audible and visual interaction with user for vehicle docking, charge payment, etc., paragraph [0034]).

20.          With respect to claim 15, Corbett teaches:
(see arranging for charging time, arranging for billing, Figure 6, at 100; see audible and visual interaction with user for vehicle docking, charge payment, etc., paragraph [0034]).

21.          With respect to claim 16, Corbett teaches:
wherein the three-dimensional sign is configured to rotate about a central axis of the existing pole  (see audible and visual interaction with user for vehicle docking, charge payment, etc., paragraph [0034]).

22.          With respect to claim 17, Corbett teaches:
wherein the EV charging station base comprises electrical hardware to provide electrical energy to the moving display element  (see audible and visual interaction with user for vehicle docking, charge payment, etc., paragraph [0034]).

23.          With respect to claim 18, Corbett teaches:
wherein the point-of-sale (POS) payment processor is selected from the group consisting of a mobile payment processor utilizing a smart phone or similar device, a credit card processor, a check processor, a charging system-specific user account processor, and combinations thereof  (see arranging for charging time, arranging for billing, Figure 6, at 100; see audible and visual interaction with user for vehicle docking, charge payment, etc., paragraph [0034]).

24.          With respect to claim 19, Corbett teaches:
wherein the EV charging station base comprises electrical hardware to provide electrical energy to the moving display element  (see power source to provide for electrical energy, for vehicle charging, paragraph [0040]).

25.          With respect to claim 20, Corbett teaches:
providing a custom EV charging station base comprising a secure, substantially hollow enclosure  (see enclosure for retrofit vehicle charging station, Abstract, paragraph [0040]), 
the EV charging station base further comprising at least one EV charging station  (see plurality of EV charging stations, Figure 6);
connecting the at least one EV charging station to a source of electrical energy at a point within the EV charging station base (see power source for providing electrical energy/power to vehicle charging, paragraph [0040]); and 
wherein an electric vehicle may be charged by the at least one EV charging station from outside the EV charging station base (see power source for providing electrical energy/power to vehicle charging, paragraph [0040]).
Corbett fails to teach:
disconnecting the pole to be retrofit from an existing buried anchor base residing subjacent to the pole;
securing a lower end of the EV charging station base to the buried anchor base;

However, Lyden teaches:
disconnecting the pole to be retrofit from an existing buried anchor base residing subjacent to the pole  (retrofitting an existing utility pole, para 9, 413);
securing a lower end of the EV charging station base to the buried anchor base (see securing buried/anchor portion utility pole element to retrofitted power access to/for charging a vehicle; hollow elongated support pole, para 275; see access door 35/charging-station panel in/at hollow enclosure affixed between pole and buried portion/anchor, Fig 1, 33);
affixing a base of the pole to a top end of the EV charging station base such that the EV charging station base is securely interposed between the pole and the anchor base  (see secured base as shown in Fig 1, para 158 describing reinforced base).
It would have been obvious to one of ordinary skill in the art before the time of the invention to have incorporated Lyden’s vehicle charging system retrofitted into an existing utility pole into the charging system/base of Corbett for at least the following reason(s):  Lyden’s retrofitted utility pole with vehicle charging capability improves the invention of Corbett by giving Corbett the ability to affix to positions where utility poles exist or existed, thus widening the application of Corbett’s vehicle charging capabilities not only to locations in parking lot spaces, but to locations where buried supply power exists.   
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851